Citation Nr: 0034049	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-15 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The veteran served on active duty from March 1984 to April 
1991.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision dated in 
October 1998, from the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Washington, D.C. 
(hereinafter AOJ).


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This act introduces several 
fundamental changes into VA's adjudication process which 
impact on the veteran's claim of entitlement to a permanent 
and total disability rating for nonservice-connected pension 
purposes.  As these procedures could not have been followed 
by the AOJ at the time of the October 1998 rating decision, 
and as these procedures are more favorable to the veteran 
than those previously in effect, further development is in 
order.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

At the time the veteran initiated his claim of entitlement to 
a permanent and total disability rating for nonservice-
connected pension purposes in April 1998, he resided 
overseas.  Consequently, difficulties in assisting the 
veteran with his claim were encountered.  However, it is 
noted that the veteran now resides in the United States.  
Accordingly, further development is feasible and necessary 
prior to further appellate review.

Additionally, the veteran has provided medical release forms 
for recent treatment at the VA Pittsburgh Healthcare System, 
Highland Drive Division, and the VA Pittsburgh Healthcare 
System, University Drive Division.  Pursuant to Bell v. 
Derwinski, 2 Vet. App. 611 (1992), where evidence is in the 
possession of VA which has not been included in the record, 
it remains the obligation of VA to secure such records.  

According to applicable regulations, an evaluation must be 
performed under the Schedule for Rating Disabilities to 
determine the percentage of impairment caused by each 
disability which is claimed by the veteran.  See 38 C.F.R. 
Part 4 (2000); see also Roberts v. Derwinski, 2 Vet. App. 287 
(1992).  VA has the responsibility of identifying all 
disabilities which the veteran currently has, determining 
whether they are permanent in nature, and assigning a 
schedular evaluation for each.  Id.  The United States Court 
of Appeals for Veterans Claims has held that VA adjudicators, 
when considering a claim for entitlement to pension benefits, 
must consider whether the veteran is unemployable as a result 
of a lifetime disability, i.e., an "objective" standard, or 
if the veteran is not unemployable, whether there exists a 
lifetime disability which would render it impossible for an 
average person to follow a substantially gainful occupation, 
i.e., a "subjective" standard.  38 U.S.C.A. §§ 1502, 1521 
(West 1991); 38 C.F.R. §§ 3.321, 4.15, 4.16, and 4.17 (2000); 
Brown v. Derwinski, 2 Vet. App. 444 (1992).  On remand, all 
diagnosed disabilities should be rated according to the 
criteria set forth in the Schedule for Rating Disabilities 
and the diagnostic codes which were utilized in reaching the 
decision should be discussed.  

Accordingly, this case is remanded for the following actions:

1.  The veteran's claims file should be 
transferred to the VA Regional Office in 
Pittsburgh, Pennsylvania (hereinafter 
RO).

2.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim, to include 
evidence that he is totally and 
permanently disabled.  Based on his 
response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources, to include 
VA treatment records from the VA 
Pittsburgh Healthcare System, Highland 
Drive Division, and the VA Pittsburgh 
Healthcare System, University Drive 
Division, as well as any other VA 
treatment records.  The RO is reminded 
that under the Veterans Claims Assistance 
Act of 2000 efforts to secure government 
records must continue until it is 
reasonably certain that the records do 
not exist or that further efforts would 
be futile.  

All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain named records the RO is unable 
to secure the same, the RO must notify 
the veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  

3.  The RO should arrange for the veteran 
to undergo a VA pension examination, 
including evaluation by appropriate VA 
examiners, to determine the nature and 
extent of all disabilities found to be 
present.  The claims file must be made 
available to and reviewed by the 
examiner(s) prior to the requested study 
and the examination report(s) should 
reflect that such a review was made.  The 
examiner(s) must describe the impact of 
the veteran's disabilities on his 
industrial adaptability.  All appropriate 
diagnostic testing deemed necessary to 
render clinically supported diagnoses 
should be administered.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  Any 
diagnosed disorder must be evaluated for 
the specific purpose of assessing their 
relative degree of industrial impairment, 
in light of the veteran's recorded 
medical and vocational history.  Each 
examiner should describe what types of 
employment activities are limited because 
of the disorders and whether or not 
sedentary employment is feasible.  In 
addition, if a psychiatric disorder is 
found, a global assessment functioning 
score should be assigned and an 
explanation as to what the assigned score 
means should be provided.  See QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 
46-7 (1994).  If it is determined that 
the veteran is currently totally 
disabled, then the examiner(s) should 
provide an opinion as to whether the 
evidence indicates that each disability 
which contributes to the finding of a 
combined "total" disability is expected 
to continue throughout the veteran's 
lifetime at the same level or whether it 
may improve with treatment.  The 
appellant's age may be considered.  A 
complete rationale for each opinion 
expressed must be provided.  The 
examination report should be typed. 

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination(s) and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examination(s), 
documentation should be obtained which 
shows that notice scheduling the 
examination(s) was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After the requested development has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this remand.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

6.  In light of his August 1999 
substantive appeal the RO should clarify 
whether the veteran still wishes to 
present testimony before either a hearing 
officer sitting at the RO, or a traveling 
Veterans Law Judge.  Following the 
receipt of the appellant's response 
appropriate follow up action as necessary 
should be undertaken.

7.  The RO should then review the claims 
file and prepare a rating action which 
lists all of the veteran's chronic 
disabilities and the percentage ratings 
assigned to each disorder.  If the issue 
on appeal remains denied, the veteran and 
his accredited representative should be 
furnished with a supplemental statement 
of the case which includes the percentage 
rating for each diagnosed disability; the 
appropriate diagnostic code with a 
discussion of its applicability; and a 
discussion of both the "average person" 
standard delineated in 38 U.S.C.A. § 
1502(a); 38 C.F.R. § 4.15 and the 
unemployability standards set forth in 38 
C.F.R. §§ 3.321(b)(2), 4.17 by which a 
permanent and total rating for pension 
purposes may be assigned.  The veteran 
and his representative should be provided 
an adequate opportunity to respond, and 
the appeal should then be returned to the 
Board for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


